PER CURIAM. Upon the initiation of his petition, the recommendation of the Supreme Court Committee on Professional Conduct, and in lieu of further disciplinary proceedings and disbarment, we hereby accept the sworn petition and voluntary surrender of the law license of John David Widener of Little Rock, Arkansas, formerly of Hot Springs and Arkadelphia, Arkansas, to practice law in the State of Arkansas. Mr. Widener’s name shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state. It is so ordered.